PER CURIAM:
Pernell Davis Pittman appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2012) complaint for failure to prosecute. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pittman v. Wade, No. 3:14-cv-00016-JAG (E.D.Va. May 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.